LUMBARD, Chief Judge
(dissenting):
I dissent and vote to affirm the judgment of the district court which held that the motion picture “491” is obscene within the meaning of Section 305 of the Tariff Act of 1930, 19 U.S.C. § 1305 and that the customs officials acted properly in deciding to destroy the film.
The strongest evidence in support of its obscenity is the picture itself. Judge Waterman, Judge Moore and I had the distasteful experience of watching this film through its run of 110 minutes. No one would recognize the picture from Judge Moore’s opinion as he omits any synopsis of what the cameras show.
What the picture is about is fairly summarized in Judge Graven’s thoughtful and balanced opinion from which I quote, 247 P.Supp. 465:
“The film has to do with several youthful delinquents who had been in difficulty with the law. Krister, a bachelor, had a very good and well-furnished home and made it available for a social agency to make use of for the housing of the boys under the supervision of that agency. Not long after the boys move into the house a clergyman calls with a tape recorder. On the tape recorder he played a recording based upon the Gospel according to St. Matthew (18:21-22):
‘Then came Peter to him, and said, Lord, how oft shall my brother sin against me, and I forgive him? till seven times ?
‘Jesus saith unto him, I say not unto thee, Until seven times: but, Until seventy times seven.’
The boys manifested boredom and disinterestedness during the playing of the recording. The theme suggested by the recording was that while 490 sins could be forgiven the 491st sin would constitute an unforgivable sin. The title of the film, ‘491,’ refers to that sin.
“The boys indulge in acts of sadism. One boy cuts a piece out of his hand. Another boy holds his hand over the fire in a fireplace until it is charred.
“The social worker who had supervision of the boys was referred to as the Inspector. It developed that the Inspector was a homosexual. He had one of the boys come to his private office. He then engaged in what a witness described as homosexual lovemaking which consisted of stroking and fondling of the boy. The Inspector is shown with his head between the thighs of the boy. The movie stops just short of showing the culmination of the homosexual act, but all of the witnesses who testified as to that happening testified that the matter of the culmination of the homosexual act was not left merely as a matter of speculation.
*906“The boys proceeded to steal and pawn furniture and books belonging to Krister. Supplied with money from doing so, they proceeded to a pier where a freight ship was docked. The crew had a drinking party and sex orgy under way. The boys purchased a large supply of liquor from a member of the crew and joined the affair. A naked prostitute is the subject of the sex orgy. She is shown leaning over the rail in a naked condition while a member of the crew commits sodomy with her. Later she gets dressed and leaves with the boys. In the meantime Krister has discovered the theft of his property which had been pawned. He insisted that the property had to be redeemed. With his acquiescence the boys proceeded to solicit and secure sufficient customers for the prostitute to raise the amount required. Thereafter the boys and the prostitute return to Krister’s house where they engage in a sex orgy with her in connection with which there is much exposure of her person and obscene talk. The boys then got angry with her and vented their anger by holding her and forcing a large dog they had picked up into position to have sexual relations with her. The movie stops just short of showing the culmination of sexual relations, but all of the witnesses who testified as to that happening testified that the culmination of the sexual relations was not left as a matter of mere speculation. Thereafter the prostitute passed out of the picture.
“There is next portrayed the boys and Krister together. One of the boys has gone out and called the police. The police informed Krister that the boy had made grave charges against him. The movie ends with the boy who had informed committing suicide by jumping out of a window to the street a considerable distance below.”
From this I conclude, as did Judge Graven, that its dominant theme appeals to prurient interest, that it is patently offensive and that it is utterly without redeeming social value. The scenes of sexual gratification follow one another in such close succession, so much time is given to their development and they are so explicit that it seems to me that the district court correctly concluded that the dominant theme was an appeal to prurient interest. One remembers the film for this; it is for this that it will be advertised in one way or another; and it is this feature which will be discussed by those who have seen it and which will be mentioned to those who have not seen it.
That the film is patently offensive no one can deny. Indeed, this is the one point on which all the witnesses, including the judicial witnesses, seem agreed.
That “491” is utterly without redeeming social value is Judge Graven’s conclusion. I think it is sound. Nor do the opinions of the experts whose business it is to find “sermons in stones and good in everything,” Shakespeare, “As You Like It,” 2:1:17 (Cam. ed. 1959), count for much on this point. What “redeeming social value” lies in depicting how evil a group of delinquent adolescents and somewhat more senior males can be, left to their own devices, without any discipline, and tempted by exhibitions of various forms of sexual experience and gratification? Would anyone seriously urge any other person to see this picture on the ground that it added some dimension to an understanding of juvenile delinquency or the operations of governmental agencies? Of course not. The story, such as it is, proceeds from bad to worse and from worse to worst. The only character who seemed at all possible of redemption is driven to suicide. Everyone is involved to some degree in the orgies and the lawbreaking which the film portrays.
Judge Moore prefers to rely on the sociological, journalistic and artistic interpretations of the “experts” called by the claimant, instead of considering the impact of the film. It would seem obvious that any expert of such nature would hardly be representative of the members of the public who would pay their mon*907ey not in the hope of being educated and uplifted regarding problems of juvenile delinquency but in search of entertainment and titillation. One does not need the assistance of a public opinion survey to conclude that the percentage of the American public which would see “491” and remember it as a lesson in sociology or in the problems of juvenile delinquency or as an artistic production would be some small fraction of one per cent.
We should not forget as we set down our views in black and white that the impact of a 110-minute motion picture is far greater and more lasting than any amount of print. So it is with a picture such as “491.” Much more can be suggested by motion pictures; it is not always necessary to show the ultimate consequences of each scene. With the actors in motion and the means of gratification clearly indicated and at hand there is little if anything required of the viewer’s imagination. The stimulation of prurient interest is greatly heightened by sharing the experience of seeing such a film. Moreover, for the viewer caught unaware, there is no effective way to limit the offensive impact of scenes cast on the screen before him. The prurient appeal and offensiveness, which is only a possibility with printed words becomes almost a certainty with a motion picture.
I would suppose that if the customs law had any meaning or purpose it would be to enable the government to deny to anyone the right to import a motion picture such as “491” into this country.
I concur with so much of Judge Moore’s opinion as treats of other matters.
It may be appropriate to add that the decision of this court is not binding on any state. The propriety of any state action may well rest in part on factors not present here such as the manner in which the film is touted and advertised by those who will exploit it for gain. See Ginzburg v. United States, 383 U.S. 463, 470-476, 86 S.Ct. 969, 16 L.Ed.2d 31 (1966).